DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashi et al. (US 2020/0121361 A1) in view of Yanagihara (US 2020/0121173 A1) in view of Wakasone et al. (US 2019/0159359 A1).
Regarding claim 1, Hashi discloses a hand-held endoscopic multi-tool (Fig. 1) comprising: a dextrous hollow tube (1; Fig. 1) having a generally rigid portion (3/61; par. [0059]) at the proximal end and a bendable portion (4; Fig. 1) at the distal end; a main body (2/6; Fig. 1)  operably attached to the proximal end of the dextrous hollow tube (Fig. 1); a tool body (500; Fig. 1) moveably connected to the main body (2; connected via 400; Fig. 1) and moveable in a linear direction relative to the main body (par. [0100]); an endoscope (300; Fig. 1) housed within the dextrous hollow tube; and a tool (400; Fig. 1) housed within the dextrous hollow tube and the tool (400) is operably attached to the tool body (500) whereby movement of the tool body (500) moves the tool (400; par. [0100]).
Although Hashi discloses the tool body, it does not specifically disclose that it is co-axial to the dextrous hollow tube. Yanagihara teaches an analogous multi-tool (Fig. 1) and discloses more about the tool body (7), including that it is co-axial to the dexterous hollow tube (Fig. 12; par. [0082]-[0084]). It would have been obvious to one having ordinary skill in the art to have made the tool body co-axial with the dexterous hollow tube, as taught by Yanagihara, for proper alignment of the tool in the dexterous hollow tube for linear advancement and retraction. 
Although Hashi discloses a distal end of the dexterous hollow tube, it does not specifically disclose a cap operably attached to the distal end of the dextrous hollow tube; endoscope operably attached to the cap; the tool constrained by the cap such that the tool is operably coupled to the movement of the dextrous hollow tube. Wakasone teaches an analogous multi-tube having a cap (8; Figs. 11 and 12; par. [0036]) operably attached to the distal end of the dextrous hollow tube (1; Fig. 11); an endoscope (110) operably attached to the cap (via 10 and 11; par. [0036]; Fig. 12); a tool (120) constrained by the cap (via 9; Fig. 12; par. [0036]). Wakasone teaches that the protrusion in the cap indicates a position configuration in a circumferential direction of the treatment tool channel with respect to the endoscope channel (abstract). It would have been obvious to one having ordinary skill in the art to have provided the cap of Wakasone to the distal end of the dextrous hollow tube of Hashi in order to indicate a positional configuration of the treatment tool channel with respect to the endoscope channel such that the location of the treatment tool is confirmed for operating at the target location. Additionally, such inclusion of the cap, with the tool constrained by the cap via insertion through the tool channel, provides a configuration such that the tool is operably coupled to the movement of the dextrous hollow tube.
Regarding claim 2, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 1 wherein the main body (2/6; Fig. 1) includes a tip articulation mechanism (6; par. [0056]-[0058] and [0062]) operably attached to the dextrous hollow tube (1) such that the bendable portion (4) of the dextrous hollow tube bends responsive to movement of the tip articulation mechanism (par. [0052]).
Regarding claim 3, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 2 wherein the tip articulation mechanism (6) includes a plurality of cables (5) attached to the distal end of the dextrous hollow tube such that an applied force in the distal direction causes deformation (par. [0049]-[0052]).
Regarding claim 5, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 2 wherein the tip articulation mechanism (6) is a motorized tip articulation mechanism (par. [0080]-[0085]).
Regarding claim 6, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 1 wherein the tool (Yanagihara: 400) contains additional degrees of freedom (Yanagihara: par. [0084] – via operation wire for operating the treatment part 401).
Regarding claim 9, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 1 further including at least one hollow tube (202) housed within the dextrous hollow tube (1) and operably attached to the cap  (Wakasone: 8).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashi in view of Yanagihara in view of Wakasone as applied to claim 2 above, and further in view of Komuro (US 2015/0282882 A1).
Regarding claim 4, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 2 but does not specifically disclose wherein the tip articulation mechanism includes a roll mechanism such that activating the roll mechanism causes rotation of the dextrous hollow tube. Komuro teaches an analogous multi-tool wherein the tip articulation mechanism (62; par. [0038]) includes a roll mechanism such that activating the roll mechanism causes rotation of the dextrous hollow tube (Fig. 10). It would have been obvious to one having ordinary skill in the art to have included a roll mechanism in the multi-tool of Hashi in order to assist properly positioning the treatment tool at the target site.

Claim(s) 7, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashi in view of Yanagihara in view of Wakasone as applied to claim 1 above, and further in view of Hatakeyama et al. (US 2016/0135662 A1).
 Regarding claim 7, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 6 but does not specifically disclose it further including a separate component operably attached to both the tool body and the tool, such that the component can rotate independently to the tool body but is rotationally coupled with the tool. Hatakeyama teaches an analogous multi-tool including a separate component (within 20; Fig. 7) operably attached to both the tool body (20/13; Fig. 7) and the tool (18/19; Fig. 7), such that the component can rotate independently to the tool body but is rotationally coupled with the tool (par. [0041]-[0042]). It would have been obvious to one having ordinary skill in the art to have the tool rotate in order to effectively perform a procedure at the target site, for grasping tissue with the grasper/forceps, for example.
Regarding claim 11, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 9 wherein and although two tool lumens (202) are shown, it does not specifically disclose a secondary tool is inserted into the at least one hollow tube. Hatakeyama teaches an analogous multi-tool wherein a secondary tool (6; par. [0065]-[0066] and [0070]) is inserted into the at least one hollow tube (Fig. 2). It would have been obvious to one having ordinary skill in the art to have inserted a secondary tool in the hollow tube, as taught by Hatakeyama, in order to provide additional treatment tools necessary for a surgical procedure.
Regarding claim 12, Hashi in view of Yanagihara in view of Wakasone in view of Hatakeyama disclose the hand-held endoscopic multi-tool as claimed in claim 11 wherein the secondary tool can be manipulated in multiple degrees of freedom (Hatakeyama: Fig. 7; par. [0041]-[0042]).
Regarding claim 14,  Hashi in view of Yanagihara in view of Wakasone in view of Hatakeyama disclose the hand-held endoscopic multi-tool as claimed in claim 12 wherein the secondary tool is rotatable and roll is achieved by physically turning the secondary tool (Hatakeyama: Fig. 7; par. [0041]-[0042]).
Regarding claim 15, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 1 wherein a plurality of additional tools may be inserted through the cap and controlled by their respective tool bodies. Hatakeyama teaches an analogous multi-tool wherein an additional tool (6; par. [0065]-[0066] and [0070]) can be inserted into through the cap and controlled by their respective tool bodies (Fig. 8). It would have been obvious to one having ordinary skill in the art to have inserted an additional tool in the hollow tube, as taught by Hatakeyama, in order to provide additional treatment tools necessary for a surgical procedure.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashi in view of Yanagihara in view of Wakasone as applied to claims 6 and 9 above, respectively, and further in view of Ogawa et al. (US 2017/0252116 A1).
Regarding claim 8, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 6 but does not specifically disclose wherein the tool further includes a plurality of cables operably attached to the distal end of the tool such that an applied force in the distal direction causes deformation of the distal end of the tool. Ogawa teaches an analogous multi-tool wherein the tool (7) includes a plurality of cables operably attached to the distal end of the tool such that an applied force in the distal direction causes deformation of the distal end of the tool (7; par. [0039]-[0040]; Fig, 4B). It would have been obvious to one having ordinary skill in the art to provide joints at the distal end of the tool, as taught by Ogawa, in order to effectively navigate the tool to the target location.
Regarding claim 10, Hashi in view of Yanagihara in view of Wakasone disclose the hand-held endoscopic multi-tool as claimed in claim 9 but does not specifically disclose wherein the at least one hollow tube is a tube portion of a suction and irrigation system. Ogawa teaches an analogous multi-tool wherein a hollow tube is a tube portion of a suction and irrigation system (par. [0083]-[0085]). It would have been obvious to one having ordinary skill in the art to have provided a suction device in the multi-tool of Hashi, as taught by Ogawa, in order to provide suction during a procedure that requires removing debris or bodily matter. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashi in view of Yanagihara in view of Wakasone in view of Hatakeyama as applied to claims 12 above, and further in view of Ogawa et al. (US 2017/0252116 A1).
Regarding claim 13, Hashi in view of Yanagihara in view of Wakasone in view of Hatakeyama disclose the hand-held endoscopic multi-tool as claimed in claim 12 but does not specifically disclose wherein the secondary tool further includes a plurality of cables operably attached to the distal end of the tool such that an applied force in the distal direction causes deformation of the distal end of the tool. Ogawa teaches an analogous multi-tool wherein the tool (7) includes a plurality of cables operably attached to the distal end of the tool such that an applied force in the distal direction causes deformation of the distal end of the tool (7; par. [0039]-[0040]; Fig, 4B). It would have been obvious to one having ordinary skill in the art to provide joints at the distal end of the tool, as taught by Ogawa, in order to effectively navigate the tool to the target location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795